Citation Nr: 0015027	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-34 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
rectosigmoid colon with metastases as secondary to exposure 
to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at St. 
Petersburg, Florida.  


FINDING OF FACT

Adenocarcinoma of the rectosigmoid colon with metastases is 
at least as likely as not a result of the veteran's exposure 
to Agent Orange during active service.  


CONCLUSION OF LAW

Adenocarcinoma of the rectosigmoid colon with metastases was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107(a), 
(b) (West 1991);38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
malignant tumor may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.309(e) (1999).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The service medical records show no complaint, finding or 
diagnosis of cancer.  Rectal examination was specifically 
normal on a general medical examination for release from 
active duty in December 1968.  

On a VA examination in July 1987, no rectosigmoid abnormality 
was detected.  The liver edge was palpable on deep 
inspiration and slightly firm, but felt normal.  No masses 
were identified.  Moderate sized external hemorrhoids were 
present.  

On a VA "Agent Orange" examination in July 1987, the 
veteran presented a history of having served in possibly 
defoliated areas of Vietnam while working on aircraft between 
August 1967 and August 1968.  He had had no known medical 
problems in Vietnam.  Liver disease reportedly had been 
detected in Florida in 1986.  He had no gastrointestinal 
complaints.  He reportedly had had abnormal liver function 
tests in 1986.  He denied any abnormal bleeding.  The rectal 
examination showed several non-thrombosed hemorrhoids.  
Occult blood testing was termed negative.  The impressions 
included hemorrhoids and abnormal liver function, by history.  

Private hospital records show that the veteran was admitted 
in April 1997 after he reported a decrease in the caliber of 
his stools and had been noted to be positive for occult blood 
on rectal examination.  An endoscopy revealed a friable mass 
at the rectosigmoid junction that was proved to be 
adenocarcinoma on biopsy.  He underwent exploratory 
laparotomy that revealed cancer at the rectosigmoid junction 
adherent to the bladder with large metastasis to the liver.  

A private physician's oncology examination following the 
cancer surgery indicated that the veteran's past medical 
history was essentially negative and that he had not seen a 
doctor for many years.  Stage IV (Duke's D) rectal cancer was 
diagnosed.  

A private physician (radiation oncologist) reported in June 
1997 that the veteran had adenocarcinoma of the rectosigmoid 
colon and had indicated that he was a Vietnam veteran and was 
exposed to Agent Orange.  The physician stated that the 
malignancy could possibly be related to prior Agent Orange 
exposure.  

In September 1997, another private physician reported that 
the veteran had advanced rectal cancer with liver 
involvement.  He stated that he had been exposed to Agent 
Orange in Vietnam.  It reportedly was known that Agent Orange 
had potential carcinogenic activity, and it was possible that 
it did play a role with the veteran's tumor.  

In April 1999, a private physician reported that the veteran 
had metastatic colon cancer which had spread to the lungs.  
This type of malignancy was considered to be potentially 
related to prior exposures.  

The Board has determined that the veteran's claim for service 
connection for rectosigmoid colon cancer is well grounded.  
The veteran is competent to report that he served in Vietnam 
in defoliated areas.  He has brought forth competent evidence 
of a nexus between the diagnosis of rectosigmoid cancer and a 
disease or injury, Agent Orange exposure, in service.  See 
Caluza, supra; Epps v. Gober, 126 F.3d 1464, 1468-69 
(Fed.Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996) 
(medical evidence is needed to provide causal nexus between 
veteran's inservice injury and arthritis of the cervical 
spine).  

The Board notes that, as a matter of law under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e), rectosigmoid cancer is not 
considered to be a potential result or consequence of 
exposure to Agent Orange for the purpose of presumptive 
service connection.  It is not included among those diseases 
that are subject to such a presumption.  

The Board is aware that physicians who specialize in cancer 
detection and treatment have reported that the veteran's 
Agent Orange exposure could possibly have been related to his 
malignancy, could possibly have played a role with his tumor, 
or that his malignancy was considered to be potentially 
related to "prior exposures."  With the application of the 
doctrine of doubt in service connection claims, the Board 
finds such statements to be sufficient to provide the degree 
of certainty required for medical nexus evidence.  See 
Caluza, above, and 38 U.S.C.A. § 5107(b).  The positive 
evidence in this case consists of the medical specialists' 
opinion as to the causality of his rectosigmoid cancer, and 
the fact that by serving in Vietnam he was subject to 
exposure to Agent Orange.  The negative evidence consists of 
the absence of any sign or symptom of rectosigmoid cancer 
during or until many years following active service.  On 
balance, the Board finds that it is at least as likely as not 
that Agent Orange exposure did occur and was a factor in the 
late development of rectosigmoid cancer with metastases.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board is presented with a decision of the RO involving a 
seriously ill veteran.  Three examiners have established a 
possible relationship between exposure and the current 
adenocarcinoma.  The RO did not develop the case.  There was 
an obligation to comply with the duty to assist and obtain an 
opinion to support the conclusion of the RO.  Rather, the RO 
concluded that the disorder was not on the list of 
presumptive disabilities and denied service connection.  The 
Board may not substitute its opinion for that of the 
examiners.  The Federal Register provides that certain 
conditions shall not be accorded presumptive consideration.  
However, the theories advanced by the examiners are not 
presumptive, they establish a direct link to service.  See 
38 C.F.R. § 3.303(d).

We are left with two choices, remand or grant.  Based on the 
veteran's illness and the little likelihood that an adequate 
opinion would be received in a timely manner, we grant.  The 
Board is presented with doubt and such doubt is resolved in 
favor of the veteran.  


ORDER

Service connection for adenocarcinoma of the rectosigmoid 
colon with metastases as secondary to exposure to Agent 
Orange is granted.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



